Citation Nr: 0629235	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-39 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed hepatitis C.  



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the RO.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of hepatitis C in service or for many years 
thereafter.  

2.  The veteran is not shown to have hepatitis C due to any 
verified episode of infection or other potential risk factor 
during his period of active service that extended from 
February 1975 to February 1978.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
hepatitis C that is due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 and Supp 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a June 2003 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim. 

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
February 2004 rating decision.  Moreover, as indicated, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  

No disability rating or effective date is assigned when 
service connection is denied.  Also, in cases where service 
connection is granted, it is the responsibility of the agency 
of original jurisdiction (here, the RO) to address any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cirrhosis of the 
liver, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes initially that, in a January 1975 report of 
medical history, the veteran noted having had a case of 
hepatitis when he was 12 years old.  The veteran explicitly 
denied drug usage.  All other service medical records, 
including the January 1978 discharge examination and report 
of medical history are devoid of notation of or treatment for 
hepatitis.  

From February 2002 to October 2003, the veteran was seen 
several times in a VA facility for treatment for hepatitis C.  
In the April 2003 medical record, hepatitis C risk factors, 
including intranasal drug exposure, multiple sexual partners 
and tattoos/body piercing are noted.  However, in the October 
2003 record, the veteran explicitly denied a history of 
intranasal drug use.  

In a statement dated in October 2003, the veteran listed 
several risk factors that might have led to his contraction 
of hepatitis C in service, including the military 
immunization practices (specifically immunization by air 
gun), sharing razors with other soldiers stationed in his 
barracks, and obtaining a tattoo while in service.  

The veteran noted that, while in formation waiting for the 
immunizations, the enlistee directly in front of him flinched 
during immunization and his blood got on the air gun.  The 
person administering the immunization did not sterilize the 
instrument, but rather just wiped it off and proceeded to 
immunize the veteran without taking further sterilizing 
precautions.  

During a December 2004 VA examination, the veteran contended 
he contracted hepatitis C in service after getting a tattoo.  
He reported learning he had hepatitis C in 1993, after 
routine blood work revealed he had the disease.  He denied 
any previous drug use.  

The veteran had no history of blood transfusions.  He 
reported getting a tattoo in 1975 while in service.  Further, 
he reported a history of blood donation.  In 1981 or 1982, he 
received a letter from the Red Cross stating due to lab tests 
abnormalities they did not want him to donate any more blood.  
He did not remember if the letter mentioned a non-A or non-B 
hepatitis.  

Upon examination, the current blood work showed an elevated 
AST.  A review of his lab work revealed he had positive 
antibody to hepatitis C dating to December 1999.  A liver 
biopsy performed in December 2003 showed chronic hepatitis C 
with moderate activity and moderate fibrosis.  

The chronic hepatitis C diagnosis was confirmed.  The 
examiner stated it would be speculation to state whether the 
current hepatitis C was connected to the tattoo the veteran 
got while in service.  However the examiner noted tattoos are 
considered as known risk factors for hepatitis C, especially 
tattoos done in the days before there was more knowledge 
about blood-borne pathogens.  

In May 2006, the Board requested an expert medical opinion as 
to whether the veteran's hepatitis C was etiologically 
related to any event or injury during his period of active 
service.  

In the July 2006 medical opinion, a VA medical reviewer 
opined, after reviewing the entire record, there was less 
than a 50 percent likelihood that the veteran had a current 
disability manifested by hepatitis C that was due to an event 
or injury during the veteran's period of active service.  
Specifically the medical examiner stated that the likelihood 
that the veteran acquired hepatitis C from a single exposure 
to immunization by an air gun, from sharing razors with other 
soldiers or from obtaining a tattoo during his military 
service was "highly unlikely."  

There is no competent evidence to link the claimed hepatitis 
C to any specific event or incident that can be verified as 
having happened during the veteran's period of active 
service.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (VA 
adjudicators may favor one piece of evidence over another, so 
long as reasons and bases for this determination are given).  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials necessary to render a diagnosis or a 
competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hepatitis C and 
this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for hepatitis C is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


